Richard S. Heller, J.
Claimants were the owners of a house, garage and lot fronting on Beacon Street in the village of Port Dickinson, Broome County, New York. The house was a six-room, two-story frame house in good condition and in a residential section.
A concrete drive runs from Beacon Street along the westerly portion of claimants’ land 96 feet to a point where the garage formerly was located. The garage, taken in appropriation, was built of masonry block and was in good condition.
The backyard was fenced and landscaped with shrubs and flower beds. In addition there was a large apple tree, taken by the appropriation, which shaded a large portion of the rear of the lot.
The land owned by the claimants before the appropriation was 50 feet wide and 237 feet deep. The lot was level and developed to a depth of 137 feet and the remainder sloped to the south and was heavily wooded.
The State appropriated two parcels at the rear of the lot. (See maps, claim and amended claims for description.) The State also took a temporary easement on 940 square feet immediately north of the appropriation and 20 feet south of the rear of claimants’ house. At the time of trial this easement had not been released.
There was little difference in the opinion of the expert witnesses called by the State and by the claimants, except as to consequential damages.
In the opinion of the court the value of the land taken, so judged by its most advantageous use as part of a building lot, is $900, $750 for the first taking; $150 for the second. The value of the garage taken by the appropriation is $1,540. The value of the shrubbery, fence, and miscellaneous trees taken is $300. The value of the apple tree taken is $150.
The witnesses for the State placed the damages for the temporary easement at $200, and the witnesses for the claimants placed the damages at $500. It would seem, under all the testimony given, that damages here should be placed at $350.
In addition to the foregoing, the claimants have been damaged substantially by the appropriation. They originally had a nice home on a lot 50 feet by 237 feet, with a garage and a nice back lawn, landscaped and shaded. Now they have a nice house, *618without garage, on a lot 50 feet by 124 feet on the east, and 96 feet on the west. The resale value of the house has been reduced, and in the opinion of the court the conseqential damage amounts to $2,600. Included in that damage is an award for cleaning up the concrete and other items connected therewith, all of which are resulting damage of the appropriation.
The value of claimants’ property before the appropriation was $17,090, and after the appropriation the value was $11,600. The damages for the temporary easement are not included in the before and after figures.
Claimants are entitled to a judgment in the sum of $5,840. Interest on $5,690 from July 27, 1955 until entry of judgment. Interest on $150 from January 11, 1956 until entry of judgment.
The claim has not been assigned.
The court viewed the premises.
Submit findings.